—In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Suffolk County (Gowan, J.), dated April 19, 1993, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that the papers submitted by the defendants in support of their motion that are in admissible form do not establish, prima facie, entitlement to judgment as a matter of law, but rather, raise questions of *392fact with regard to whether the plaintiff suffered a serious injury within the meaning of Insurance Law § 5102 (d) (Pagano v Kingsbury, 182 AD2d 268). Mangano, P. J., Lawrence, Copertino, Krausman and Goldstein, JJ., concur.